Citation Nr: 0008013	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-08 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for a disability of the 
right knee, a disability of the left hip, and residuals of a 
cerebral concussion.  

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cardiovascular 
disease.

Entitlement to a compensable evaluation for psoriasis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran, and his wife

ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty for over 22 years beginning 
during World War II and ending in June 1970.  

In a rating in June 1984, the regional office denied service 
connection for cardiovascular disease, including coronary 
artery disease.  The veteran did not timely appeal this 
rating determination.

In 1997, the veteran requested service connection for several 
disabilities, and sought to reopen his claim for service 
connection for cardiovascular disease.  

In a rating in March 1998, the regional office denied service 
connection for several disabilities, including a disability 
of the right knee, disability of the left hip, and residuals 
of a cerebral concussion.  The regional office also 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for cardiovascular disease.  The regional office 
did grant service connection for psoriasis, evaluating this 
disability as zero percent disabling, effective from June 9, 
1997.  Thereafter, the veteran appealed the rating assigned 
for psoriasis, and the denial of his claims for service 
connection for the above-cited disabilities.  He also 
appealed the determination that new and material evidence had 
not been submitted to reopen his claim for cardiovascular 
disease.

At a hearing before the Board in April 1999, the veteran 
raised the issue of service connection for disability of the 
prostate.  This claim has never been adjudicated and is 
called to the attention of the regional office for action as 
appropriate.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.  

2.  In a rating action in June 1984, the regional office 
denied service connection for cardiovascular disease, 
including coronary artery disease.  A timely appeal was not 
perfected.  

3.  The veteran submitted new evidence since the June 1984 
rating determination which is cumulative in nature and not 
material as such evidence, by itself, or in connection with 
other evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for cardiovascular disease.

4.  A chronic disability of the right knee, a chronic 
disability of the left hip, and chronic residuals of a 
cerebral concussion were not present in service.  

5.  Chronic residuals of a cerebral concussion have not been 
medically demonstrated after discharge from service, and if 
present, have not been medically shown to be etiologically 
related to, or the result of, any disability or incident that 
occurred in service.  

6.  A chronic disability of the right knee and a chronic 
disability of the left hip were first demonstrated several 
years after discharge from service, and the current medical 
evidence fails to establish that such disabilities are 
etiologically related to, or the result of, any disability or 
injury noted in service.

7.  The veteran has mild psoriasis, with involvement of the 
scalp, nose, elbows, and lower part of his legs, with some 
recent activity, but the condition has not resulted in  
constant itching, extensive lesions, or marked disfigurement.  


CONCLUSIONS OF LAW

1.  The evidence received since the unappealed rating 
determination of June 1984 denying service connection for 
cardiovascular disease is new, but not material; therefore, 
it is insufficient to reopen the veteran's claim for this 
disability.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.200-20.202 (1999).  

2.  The veteran has not submitted well-grounded claims for 
entitlement to service connection for a chronic disability of 
the right knee, a chronic disability of the left hip, or 
chronic disability residual to a cerebral concussion.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (1999).  

3.  The criteria for a rating of 10 percent, but not higher, 
for psoriasis have been approximated. 38 U.S.C.A. §§  1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.59, 
Part 4, Diagnostic Code 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains, in essence, that he injured 
his right knee and left hip in service, that he continued to 
have problems in the right knee and left hip throughout 
service and after service, and that the degenerative joint 
disease in the right knee and left hip which necessitating 
prosthetic replacement is related to injuries received and 
disabilities treated in service.  He contends that he was 
involved in a plane crash in October 1945, that he incurred a 
concussion in this accident, and that residuals of the 
concussion were present after service.  Specifically, he 
relates a tremor to the injury.  He also contends that the 
cardiovascular disease found after service had its inception 
in service.  Finally, he contends that his psoriasis is a 
chronic problem with flare-ups, and that he should receive a 
compensable evaluation for this condition.  

I.  Background

The service medical records show that the veteran was 
hospitalized in Manila, Philippines, in October 1945 for a 
cerebral concussion resulting from a plane accident.  
Physical examination was otherwise normal, with no evidence 
of other injury.  An X-ray of the skull was reported normal, 
and he was admitted to the hospital for observation.  He 
remained in the hospital for approximately 10 days, when he 
was released to full duty, as improved.  

Thereafter, the service medical records, including many 
annual physical examinations, are completely negative for any 
complaints, findings, or diagnoses indicative of residuals of 
a cerebral concussion.  These medical records are also 
negative for any complaints, findings, or diagnoses 
indicative of cardiovascular disease.  Various chest X-rays 
and electrocardiograms were reported normal.

In August 1963, the veteran was treated for a sprain of the 
right knee, with removal of some fluid.  There was good 
motion and no instability.  Thereafter, the service medical 
records, including several annual physical examinations, are 
negative for any complaints, findings, or diagnoses 
indicative of disability of the right knee.  

In August 1966, the veteran fell and complained of pain in 
the left thigh and left hip area.  An X-ray of the left hip 
was reported normal.  Thereafter, the service medical 
records, including annual physical examinations, were 
negative for any complaints, findings, or diagnoses 
indicative of a disability of the left hip.  

On a physical examination in March 1970, the veteran gave a 
history of treatment for a chronic skin condition.  Service 
medical records showed previous treatment for such skin 
condition.  The physical examination showed erythematous, 
scaly, papulosquamous eruptions on the elbows and legs.  The 
physical examination was otherwise negative for a disability 
of the right knee, a disability of the left hip, 
cardiovascular disease, or residuals of a cerebral 
concussion.  An electrocardiogram and chest X-ray were 
reported normal.  

In March 1984, the veteran filed a claim for service 
connection for cardiovascular disease, submitting a medical 
statement from a service department physician indicating that 
he had been treating the veteran for coronary artery disease, 
with angina, for the past six months.

In a rating in June 1984, the regional office denied service 
connection for cardiovascular disease, including coronary 
artery disease.  The veteran was advised of this rating 
determination, and his right to appeal.  He did not file a 
timely appeal.

In 1997, the veteran submitted claims for service connection 
for various disabilities, and sought to reopen the claim for 
service connection for cardiovascular disease.  He submitted 
copies of pictures showing an airplane accident, which he 
stated had occurred in 1945.  

On a Department of Veterans Affairs (VA) examination in 
October 1997, the veteran stated that he had had psoriasis 
"almost as long as I can remember," indicating that the 
psoriasis had developed during the 1950's.  He reported 
multiple episodes of exacerbations and remissions.  He noted 
that the disease was currently in remission.  He had seen 
different physicians over time, but he used only one topical 
agent throughout the period for the psoriasis, a steroid 
ointment or cream. Since he was no longer in service, he felt 
less stress, and had less trouble with the psoriasis.  He had 
had no problems with the psoriasis for about two years, and 
when there was an exacerbation, he used the ointment with 
good results.  His pertinent medical history included heart 
disease, a knee replacement, and a hip replacement.  

On physical examination, the skin was clear.  There were no 
psoriatic lesions present.  There was some glistening and 
thickening over the skin of the elbows at the site of 
previous psoriasis lesions, but there were no lesions 
present.  The diagnosis was psoriasis in remission.

Various medical records were received from private physicians 
and service department medical facilities showing treatment 
for various disabilities from January 1973 to the present.  
In January 1973, the veteran complained of a history of pain 
in the left thigh.  In July 1973, he indicated that he had 
problems in the left hip for about six months.  In 1974 he 
complained of pain in the right knee.  In November 1974, 
X-rays of the right knee showed degenerative changes.  
Thereafter, the medical records show occasional treatment for 
complaints involving the left hip and right knee, with right 
knee and left hip replacement occurring in the 1990's.  These 
various medical records failed to indicate that the problems 
with the right knee and left hip were associated with any 
disability treated in service or incident in service, or were 
in any way related to service.  These medical records showed 
some treatment in the late 1970's for bilateral tremors, and 
in the 1990's for seizures.  The tremors and seizures were 
not medically associated with any disability treated in 
service or any injury that occurred in service.

The various medical records from private physicians, medical 
establishments, and service facilities show that the veteran 
began having intermittent complaints of chest pain beginning 
in mid-1975.  These medical records show extensive evaluation 
for cardiovascular complaints beginning in the early 1980's, 
with bypass surgery occurring in 1995.  Such medical records 
failed to provide any history or commentary that any 
cardiovascular disability was present in service, or that his 
later developing disorders were in any way etiologically 
related to service.  

A statement received from a private physician in December 
1997 indicates that the physician was treating the veteran 
for a recurrence of psoriasis.  

On a VA dermatology examination in January 1998, the veteran 
again noted that he had a history of psoriasis for over 30 
years, which was subject to remission and exacerbation.  The 
condition had been under fair control with the use of a cream 
twice daily.  He had mild pruritus, but no pain.  The 
psoriasis involved the scalp, the inner side of the nose, the 
elbows, and the right lower leg.  On physical examination, 
there were no plaques of psoriasis on the body.  There were 
no lesions on the scalp or elbows.  There was a mild 
erythematous rash indicative of psoriasis on the right lower 
extremity.  There was no exfoliation, crusting, or 
ulceration.  The diagnosis was mild psoriasis under control 
with topical corticosteroids.  

On further VA examination, the veteran noted a history of a 
concussion in an airplane crash in 1945, with a recent 
history of treatment for cardiovascular disease and transient 
ischemic attacks.  The veteran also indicated that he had had 
seizures in the early 1990's.  Physical examination resulted 
in the diagnoses of status post seizures, cerebral atrophy on 
CT scan, history of transient ischemic attack, and no 
residual focal neurological problems.  

On a special orthopedic examination, the veteran provided a 
history of arthritis of the right knee and left hip with 
several surgeries over the past several years.  Physical 
examination resulted in the diagnoses of status post total 
knee arthroplasty and status post left hip arthroplasty, both 
stable.  

At a hearing before the Board in April 1999, the veteran 
testified that he believed that his right knee and left hip 
problems could be traced to the airplane accident in 1945.  
He stated that he began having problems in these joints in 
the early 1970's.  He also believed that his cardiovascular 
disability could be traced to service, from cholesterol 
buildup over many years while he was in service, and from 
flying at high altitudes and the stress of flying.  He stated 
that he had his first angioplasty in the early 1980's.  He 
also stated that he had had psoriasis on his nose recently.  

II.  Analysis

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet the 
statutory burden of necessity will depend on the issue 
particular claim.  Grottveit v. Brown, 5 Vet. App. 91-93 
(1993).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity at discharge is required to support the 
claim.  38 C.F.R. § 3.303.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 C.F.R. § 3.304. 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

The service medical records show that the veteran was 
involved in an airplane accident in October 1945, incurring a 
concussion.  The veteran was hospitalized for approximately 
10 days for observation, and the record indicates that there 
were no other injuries diagnosed or treated at that time.  An 
X-ray of the skull was reported negative.  The veteran was 
then returned to full duty after the period of 
hospitalization, and the service medical records thereafter, 
including numerous annual physical examinations, are negative 
for any complaints, findings, or diagnoses indicative of 
residuals of the concussion.  Thus, there is no showing of 
any chronic residuals of the concussion that occurred in 
1945.  

While the veteran's medical records after service show 
complaints of tremors and seizures, there is no medical 
evidence establishing a link between the tremors or seizures 
many years after service, and the airplane accident in 1945, 
the acute and transitory concussion that occurred as the 
result of such accident, or any other disability or incident 
in service.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to that effect is required.  Grottveit v. Brown, supra.  

In essence, the record establishes that the concussion in 
1945 was acute and transitory in nature, without demonstrable 
residuals.  The record fails to demonstrate the presence of 
chronic residuals of a cerebral concussion in service, or any 
symptoms or disorders after service which have been medically 
linked to the accident in 1945.  There is no medical evidence 
linking any current disability to the concussion in 1945.  As 
a result, the claim for service connection for chronic 
residuals of a cerebral concussion is not well grounded.

The medical records in 1945 failed to show that the veteran 
sustained any injury to the right knee or left hip as the 
result of the airplane accident in 1945.  Certainly, there 
were many subsequent annual physical examinations which 
failed to show the presence of a chronic right knee 
disability or left hip disability.  The veteran did sprain 
his right knee in August 1963 and did injure his left hip in 
August 1966.  However, these injuries were acute and 
transitory in nature, as the service medical records failed 
to show that there were chronic residuals thereafter.  
Specifically, the service medical records, including several 
annual physical examinations, failed to show any complaints, 
findings, or diagnoses of a disability of the right knee or 
left hip after such acute incidents.  Thus, the present 
record does not establish that a chronic disability of the 
left hip or right knee was present in service.  

The medical records after service showed that, beginning in 
1973, the veteran, inter alia, had complaints relating to the 
left hip and right knee, and that eventually degenerative 
changes in these joints required prosthetic devices.  
However, the medical records after service failed to 
establish an etiological link between the degenerative 
changes in the right knee and left hip manifested several 
years after discharge from service and the veteran's acute 
injury to the right knee in 1963 and the left hip injury in 
1966.  In addition, there is no showing that degenerative 
changes were present to a disabling degree within the one-
year presumptive period following separation.  See 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran has claimed on appeal that the disabilities of 
the right knee and left hip which developed after service are 
traceable to his injuries in service.  Though the veteran, as 
a layperson, is competent under the law to describe symptoms 
he has seen or experienced, he is not competent to render a 
diagnosis, or to offer a medical opinion attributing a 
disability to service, as this requires medical expertise.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In this case, the present record fails to establish the 
presence of a chronic disability of the right knee or a 
chronic disability of the left hip in service, and such 
evidence fails to show a continuity of symptomatology after 
discharge from service.  Further, there is no medical 
evidence showing a nexus between any inservice injury or 
disease and the disabilities of the right and left hip first 
demonstrated several years after discharge from service.  
Consequently, the claims for service connection for 
disability of the right knee and for disability of the left 
hip are not well grounded.

In order to reopen a claim for service connection, it is 
incumbent upon the applicant to submit new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

In this case, the regional office in June 1984 denied service 
connection for cardiovascular disease, including coronary 
artery disease.  The evidence at the time indicated that the 
service medical records were completely negative for any 
complaints, findings, or diagnoses indicative of 
cardiovascular disease, and that the first manifestations of 
cardiovascular disease occurred several years after discharge 
from service.  The veteran did not appeal this rating 
determination, and such rating became final.  

The veteran sought to reopen his claim for service connection 
for cardiovascular disease in 1997.  Many medical records 
relating to the veteran's treatment beginning several years 
after discharge from service were received.  These medical 
records showed the first complaints of chest pain occurred in 
1975, approximately five years after discharge from service, 
and continued, until various clinical tests showed the 
presence of cardiovascular disease.  However, these medical 
records after service failed to show any etiological 
relationship between cardiovascular disease manifested 
several years after discharge from service and the veteran's 
service.

In essence, some medical records introduced after the June 
1984 rating action are considered new, because these records 
related to treatment in the 1970's and early 1980's.  
However, these records are cumulative and redundant in 
nature, and they are not considered material to the question 
of service connection for cardiovascular disease.  Basically, 
such records merely showed that the veteran had 
cardiovascular complaints a few years prior to the evidence 
considered by the regional office in June 1984, but still 
several years after discharge from service.  

Other medical records introduced after the June 1984 rating 
action merely showed continued treatment of the veteran for 
cardiovascular problems in the 1980's and 1990's.  These 
records are considered cumulative in nature.  

The veteran testified recently that he believed that his 
cardiovascular disease was due to the stress of service or to 
other factors involved in flying.  However, the veteran's lay 
opinion, without medical authority or corroboration, is 
insufficient to establish that a disability was related to 
service.  Grottveit v. Brown, supra.  The evidence introduced 
since 1984 is not considered material and is therefore not 
sufficient to reopen the veteran's claim for service 
connection for cardiovascular disease.  

Even if we assume that the evidence introduced since 1984 is 
new and material to reopen the veteran's claim, immediately 
upon reopening, the VA must determine whether, based upon all 
of the evidence, and presuming its credibility, the claim, as 
reopened, is well grounded.  See Winters v. West, 
12 Vet. App. 203 (1999).

In this regard, it is clear that the service medical records 
failed to show the presence of cardiovascular disease in 
service.  It is also clear that cardiovascular disease was 
not manifested to a compensable degree within one year of 
discharge from service.  38 C.F.R. §§ 3.307, 3.309.  Finally, 
as previously indicated, there is no medical evidence or 
medical opinion establishing that the cardiovascular disease 
manifested several years after discharge from service had its 
inception in service, or was etiologically related to any 
disease, incident, or to the nature of the veteran's job in 
service.  Grottveit v. Brown, supra.  Thus, it cannot be 
shown that, if such evidence was considered new and material, 
the claim for service connection for cardiovascular disease 
is well grounded.

A veteran's assertion of an increase in the severity of a 
service-connected disability constitutes a well-grounded 
claim requiring the VA to fulfill the statutory required duty 
to assist under 38 U.S.C.A. § 5107 because it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is satisfied that all 
necessary evidence to reach a conclusion with regard to the 
question of an increased rating for psoriasis has been 
obtained by the regional office.  In this regard, the 
veteran's medical history and current clinical manifestations 
have been reviewed in the context of all applicable 
regulations. 

Disability ratings are assigned in accordance with the VA's 
Schedule of Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  

Psoriasis is rated under Diagnostic Code 7816 by application 
of the rating criteria for eczema under Diagnostic Code 7806.  
38 C.F.R. § 4.118, note following Diagnostic Code 7819.  

Under Diagnostic Code 7806, a 30 percent evaluation will be 
assigned for eczema where there is constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 
10 percent evaluation will be assigned where there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A zero percent evaluation will be 
assigned where there is slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  

In this case, the records show a long history of psoriasis 
with fairly effective treatment with topical creams.  The 
disability is subject to exacerbations and remissions.  The 
VA examination in October 1997 showed that the disability had 
been in remission for a period of time.  However, shortly 
thereafter, the veteran again needed treatment for a 
recurrence of the psoriasis in December 1997.  In January 
1998, the veteran indicated that various parts of his body, 
including his scalp, nose, elbows, and lower legs were 
affected from time to time.  The physical examination in 
January 1998, in fact, showed some mild involvement on the 
right lower extremity, but without exfoliation, crusting, 
lesions, or ulcerations.  At his hearing before the Board in 
April 1999, the veteran indicated that he had had recent 
problems with psoriasis on his nose.  

Taking the veteran's testimony at face value, his psoriasis 
is only occasionally active, involving an exposed surface 
(his nose), or extensive area, including the scalp, legs, and 
elbows.  Since this condition is, per the medical evidence 
and the veterans own description, subject to extended periods 
of remission and only brief exacerbations, controlled with 
medications, the Board finds that the disability picture 
presented more nearly approximates the criteria for a 
10 percent rating, rather than a zero percent rating.  
38 C.F.R. § 4.7.  However, the veteran's own testimony shows 
that there is no pain or significant functional impairment.  
Further, the evidence fails to show constant exudation or 
itching, extensive lesions, or marked disfigurement.  The 
criteria for a rating in excess of 10 percent for psoriasis 
have not been met.  Ardison v. Brown, 6 Vet. App. 405 (1994), 
suggests that a VA examination during a period of 
exacerbation is appropriate for determining the severity of a 
skin condition for rating purposes.  While this was not 
accomplished in this case, the Board deems the veteran's 
testimony as to the nature and extent of his skin involvement 
to be credible and accurate.  Since the periods of 
exacerbation are infrequent, it would be inequitable to 
remand the issue and unduly prolong the appeal when a viable 
alternative is available.   


ORDER

New and material evidence to reopen the claim for service 
connection for cardiovascular disease has not been submitted.  
The claims for service connection for chronic disability of 
the right knee, chronic disability of the left hip, and 
chronic residuals of the cerebral concussion are not well 
grounded.  To this extent, the benefits sought on appeal are 
denied.  

Entitlement to a 10 percent rating for psoriasis, but not 
higher, is established.  To this extent, the benefit sought 
on appeal is granted, subject to the controlling regulations 
for the award of monetary benefits. 



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

